        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Tomoko Fukita,                                   Case No. 20-CV-1869 (SRN/LIB)

              Plaintiff,

 v.                                               CONCLUSIONS OF LAW AND
                                                ORDER FOR ENTRY OF DEFAULT
 Joshua Gist and Deborah Starr,                         JUDGMENT

              Defendants.


 Gregory McLawsen, Immigration Support Advocates, 113 Cherry St. ECM # 45921,
 Seattle, WA 98104-2205, and Nicholas Ratkowski, Contreras & Metelska, P.A., 200
 University Ave. W., Ste. 200, St. Paul, MN 55103, for Plaintiff.

 Joshua Gist and Deborah Starr, Pro Se Defendants.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Plaintiff’s Motion for Default Judgment [Doc.

No. 22] filed by Tomoko Fukita. A hearing on this motion was held on January 15, 2021

via video conference. Gregory McLawsen and Nicholas Ratkowski appeared on behalf of

Plaintiff, and Defendants Joshua Gist and Deborah Starr appeared on their own behalf.

Based on a review of the files, submissions, and proceedings herein, and for the reasons

below, the Court GRANTS Plaintiff’s motion.

I.    CONCLUSIONS OF LAW

      Under 8 U.S.C. § 1182(a)(4)(C)(ii), a United States citizen or resident initiating the

immigration process on behalf of a non-citizen immigration petitioner must execute a U.S.

Citizenship and Immigration Services Form I-864 Affidavit of Support. It is uncontested


                                            1
         CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 2 of 13




that Defendants Joshua Gist and Deborah Starr executed such Affidavits of Support on

behalf of Plaintiff Tomoko Fukita. Plaintiff brings this action against Defendants seeking

to enforce her rights to support under those documents.

       1.     This Court has subject matter jurisdiction over this matter pursuant to 8

U.S.C. § 1183a(e)(1) and 28 U.S.C. § 1331. See, e.g., Greiner v. De Capri, 403 F. Supp.

3d 1207, 1218 (N.D. Fla. 2019) (holding that Court possessed federal question jurisdiction

over claim to enforce the Affidavit of Support); Liu v. Mund, 686 F.3d 418, 419 (7th Cir.

2012) (“The suit thus arises under federal law . . . .”).

       2.     This Court has personal jurisdiction over Defendants Joshua Gist and

Deborah Starr. See Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 704 (1982) (noting that “under Rule 12(h) Federal Rules of Civil Procedure, ‘[a]

defense of lack of jurisdiction over the person ... is waived’ if not timely raised in the

answer or a responsive pleading.”). Here, neither Gist nor Starr have answered or filed any

responsive pleading contesting personal jurisdiction. Consequently, any defense on such

a ground is waived.

       3.     Venue is proper in this Court under 28 U.S.C. § 1391(b). Neither Mr. Gist

nor Ms. Starr have answered or filed any responsive pleading contesting venue, and

therefore any defense on such a ground is waived. See Fed. R. Civ. P. 12(h)(1).

       A.     The Defendants are in Default

       4.     “Pursuant to Federal Rule of Civil Procedure 55, the Court may enter a

default judgment against a defendant against whom a default has been entered for failing

to plead or otherwise defend.” Iota Phi Lambda Sorority, Inc. v. Contenta Glob. Capital


                                               2
        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 3 of 13




Grp., LLC, No. 19-CV-532 (SRN/DTS), 2019 WL 4687115, at *4 (D. Minn. Sept. 26,

2019). “[W]hen a defendant is in default, the Court accepts as true all of the factual

allegations in the complaint except those relating to damages.” Id. (citing Murray v. Lene,

595 F.3d 868, 871 (8th Cir. 2010)); Adventure Creative Grp. v. CVSL, Inc., 412 F. Supp.

3d 1065, 1069 (D. Minn. 2019).

       5.     There is a two-step process for the entry of a default judgment. Iota Phi

Lambda Sorority, 2019 WL 4687115, at *4 (citing Johnson v. Dayton Elec. Mfg. Co., 140

F.3d 781, 783 (8th Cir. 1988)). First, the moving party must seek a default from the Clerk

of Court, and the Clerk must enter default based on proof that the opposing party has failed

to plead or defend against the action. Fed. R. Civ. P. 55(a). Second, the moving party must

seek entry of default judgment from the Court based on either Rule 55(b)(1) (where

damages are sum certain) or Rule 55(b)(2) (in all other cases). See Fed. R. Civ. P. 55(b)(1)–

(2). Entry of default by the Clerk of Court must precede entry of default judgment.

Johnson, 140 F.3d at 783.

       6.     Having been served with the summons and complaint in this action and

having failed to answer or otherwise respond to the Complaint, the Defendants are in

default. The Clerk of Court has entered a default against Defendants [Doc. No. 21], and

Plaintiff has moved for a default judgment.

       7.     The Court must determine if Plaintiff’s factual allegations “constitute a

legitimate cause of action, since a party in default does not admit mere conclusions of law.”

Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir. 2010); Murray, 595 F.3d at 871. If the

taken-as-true allegations of the complaint constitute a legitimate cause of action, then the


                                              3
           CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 4 of 13




amount of the default judgment must be ascertained. Hagen v. Sisseton-Wahpeton Cmty.

Coll., 205 F.3d 1040, 1042 (8th Cir. 2000).

       8.      A plaintiff with Ms. Fukita’s standing may enforce her rights under the

Affidavit of Support. Cf. Greg McLawsen, Suing on the I-864, Affidavit of Support;

September 2020 Update, 22 Bender’s Immigr. Bull. 1581 (Oct. 15, 2020) (collecting and

analyzing cases).

       9.      Accordingly, the Court will enter default judgment against the Defendants as

provided below.

       B. The Defendants are Liable to Plaintiff Fukita for Damages Under the
       Affidavits of Support

       10.     As noted above, the factual allegations in the Complaint—other than those

relating to the amount of damages—are accepted as true.

       11.     To be entitled to relief, Ms. Fukita must establish three things. First, Ms.

Fukita must show that the Defendants have “executed” Affidavits of Support for her

benefit.

       12.     “An affidavit of support is executed when a sponsor signs and submits the

appropriate forms in accordance with the form instructions to USCIS or the Department of

State, as appropriate.” 8 C.F.R. § 213a.2(a)(ii).

       13.     Once “executed,” the Affidavit becomes a binding contract between the

sponsor and the U.S. Government. 8 C.F.R. § 213a.2(d).




                                              4
        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 5 of 13




      14.       The Complaint alleges that Mr. Gist signed his Affidavit of Support on July

30, 2012 and filed the same in support of Ms. Fukita’s residency application. (Compl.

[Doc. No. 1] ¶¶ 64-65]; Gist Aff. of Supp., Compl., Ex. 1 [Doc No. 3-1].)

      15.       The Complaint alleges that on July 26, 2012, Ms. Starr signed her Affidavit

of Support, which she filed in support of Ms. Fukita’s residency application. (Compl. ¶¶

67-68; Starr Aff. of Supp., Compl., Ex. 2 [Doc No. 3-2].)

      16.       Each Defendant’s Affidavit of Support was therefore duly executed and

therefore is an enforceable contract. 8 C.F.R. § 213a.2(d).

      17.       Second, Ms. Fukita must show that she subsequently acquired U.S. residency

status. 8 C.F.R. § 213a.2(d) (“The sponsored immigrant . . . after the sponsored immigrant

acquires permanent resident status, may seek enforcement of the sponsor’s obligations

through an appropriate civil action”) (emphasis added).

      18.       The Complaint alleges that Ms. Fukita was granted residency status on

November 9, 2012. (Compl. ¶ 72; Fukita Res. Card, Compl., Ex. 7 [Doc No. 3-7].)

      19.       The Defendant’s support obligations under their Affidavits of Support

commenced when Ms. Fukita gained resident status on November 9, 2012. 8 C.F.R. §

213a.2(e)(1).

      20.       Ms. Fukita is a third-party beneficiary of the Affidavits of Support executed

by the Defendants and therefore has standing to maintain the action at bar. 8 U.S.C. §

1183a(a)(1)(B); 8 C.F.R. § 213a.2(d).

      21.       Third, Ms. Fukita must show that her income has fallen below 125% of the

Federal Poverty Guidelines. 8 U.S.C. § 1183a(a)(1)(A). She alleges the same. (Compl.


                                              5
        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 6 of 13




¶¶ 82-83.) Because the calculation of damages in this matter is equal to the difference

between 125% of the Poverty Guideline and Ms. Fukita’s income, her income is discussed

in detail below.

       22.    Finally, Ms. Fukita must show that none of the five terminating events have

occurred which would end the Defendant’s legal duties under the Affidavits.

       23.    The Defendants’ support obligations under their Affidavits of Support

terminate only upon the occurrence of one of the following Terminating Events, that Ms.

Fukita: (1) naturalizes; (2) can be credited with 40 quarters of work under the Social

Security Act; (3) loses residency status and departs the United States; (4) readjusts status

to residency in removal proceedings; or (5) dies. 8 C.F.R. § 213a.2(e)(2)(i).

       24.    The first terminating event has not occurred because Ms. Fukita is not a U.S.

citizen. 8 C.F.R. § 213a.2(e)(2)(i)(A); (Compl. ¶ 85).

       25.    The second terminating event has not occurred because Ms. Fukita cannot be

credited with 40 quarters of work under the Social Security Act.                8 U.S.C. §

1183a(a)(3)(A); 8 C.F.R. § 213a.2(e)(2)(i)(B); (Compl. ⁋ 86).

       26.    The third terminating event has not occurred because Ms. Fukita has not both

lost residency status and departed the United States. 8 C.F.R. § 213a.2(e)(2)(i)(C);

(Compl. ¶¶ 73-76) (Ms. Fukita has successfully removed the conditional status of her

residency and is now an unconditional permanent resident).

       27.    The fourth terminating event has not occurred because Ms. Fukita has not

acquired residency status during removal (i.e., deportation) proceedings. 8 C.F.R. §

213a.2(e)(2)(i)(D); (Compl. ¶ 88).


                                             6
         CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 7 of 13




       28.       The fifth terminating event has not occurred because Ms. Fukita is alive. 8

C.F.R. § 213a.2(e)(2)(i)(E); (Compl. ¶ 89).

       29.       Ms. Fukita has demonstrated that she is entitled damages under the Affidavits

of Support, as authorized by 8 U.S.C. § 1183a(e)(1). The valuation of her damages is set

forth in Section D below.

       30.       By signing Affidavits of Support, each Defendant agreed to provide Ms.

Fukita with any support necessary to maintain her at an income that is at least 125 percent

of the Federal Poverty Guidelines for her household size. 8 U.S.C. § 1183a(a)(1)(A).

       31.       The Defendants are jointly and severally liable with respect to their financial

support obligations under the Affidavits of Support. 8 U.S.C. § 1183a(f)(5)(A); 8 C.F.R.

§ 213a.1.

       32.       In the present case, Plaintiff Fukita alleges that she is a lawful permanent

resident who is the third-party beneficiary of two Affidavits of Support. She alleges that

Defendant Gist is her former husband, who serves as her immigration petitioner. (Compl.

¶ 52, et seq.)

       33.       The Plaintiff alleges that, as her immigration petitioner, Mr. Gist was

required by law to execute an Affidavit of Support for her benefit. (Compl. ⁋ 20; Gist Aff.

of Supp., Compl., Ex. 1.)

       34.       Ms. Fukita further alleges that Defendant Deborah Starr signed an additional

Affidavit of Support in the role of a joint sponsor. (Compl. ¶¶ 20, 67-69; Starr Aff. of

Supp., Compl., Ex. 2.)




                                                7
           CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 8 of 13




         35.   Ms. Fukita’s breach of contract claim is predicated on her allegation that her

income has been beneath 125% of the poverty guideline, triggering the Defendants’

financial support obligation. (Compl. ¶ 77, et seq.)

         36.   By failing to provide the requisite financial support, the Defendants have

breached their covenant with the United States government; Ms. Fukita is entitled to

redress.

         C. The Court Exercises its Discretion to Enter Default Judgment

         37.   Whether to enter default judgment against a party is committed to the sound

discretion of the district court. Belcourt Pub. Sch. Dist. v. Davis, 786 F.3d 653, 661 (8th

Cir. 2015).

         38.   It is appropriate for the Court to recognize where, as here, a party has fully

opted out of participating in the litigation. Polaris Indus. Inc. v. TBL Int’l Inc., No. 19-cv-

0291 (WMW/DTS), 2020 WL 1075019, at *2 (D. Minn. Mar. 6, 2020) (“a party’s complete

lack of participation in litigation is a basis for granting default judgment”) (citing Inman v.

Am. Home Furniture Placement, Inc., 120 F.3d 117, 118-19 (8th Cir. 1997)).

         39.   Courts generally disfavor defaults and prefer that cases be decided on their

merits. Trustees of St. Paul Elec. v. Martens Elec., 485 F. Supp. 2d 1063, 1064 (D. Minn.

2007).

         40.   At the same time, public policy concerns weigh heavily in favor of ensuring

that Ms. Fukita can vindicate her rights under the Affidavit of Support.

         41.   Since 1882, Congress has codified its concern about immigrants becoming

“public charges.” See Act of Aug. 3, 1882, 22 Stat. 214. Congress created the Form I-864


                                              8
          CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 9 of 13




in furtherance of that goal—to prevent immigrants from becoming public charges. Liu,

686 F.3d at 422.

       42.    Courts have strictly construed the terms of the Affidavit of Support against

the sponsor and in favor of ensuring that an immigrant receives financial support when

needed. See, e.g., Erler v. Erler, 824 F.3d 1173, 1177 (9th Cir. 2016) (rights under the

Form I-864 cannot be waived via a nuptial agreement); Liu, 686 F.3d at 422–23 (sponsored

immigrant has no duty to mitigate damages by seeking employment); Cyrousi v. Kashyap,

386 F. Supp. 3d 1278, 1284–85 (C.D. Cal. 2019) (contract law affirmative defenses do not

apply in actions to enforce the Form I-864); Liu v. Kell, 299 F. Supp. 3d 1128, 1133 (W.D.

Wash. 2017) (same).

       43.    Here, Ms. Fukita has taken all appropriate procedural steps to enforce her

rights under the Form I-864, and the Defendants have been given all appropriate

opportunities to defend this action.     The strongly held public policy commitment

represented by the Affidavit of Support should not be thwarted by the Defendants’ non-

responsiveness.

       44.    The fact that Mr. Gist and Ms. Starr are self-represented does not detract

from the conclusion that entry of a default judgment is appropriate.

       45.    “In general, pro se representation does not excuse a party from complying

with a court’s orders and with the Federal Rules of Civil Procedure.” Ackra Direct

Marketing Corp. v. Fingerhut, 86 F.3d 852, 856-57 (8th Cir. 1996) (citing Jones v. Phipps,

39 F.3d 158, 163 (7th Cir. 1994); Anderson v. Home Ins. Co., 724 F.2d 82, 84 (8th Cir.

1983)).


                                            9
        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 10 of 13




        46.   The Plaintiff has been more accommodating than the rules require, giving

Mr. Gist and Ms. Starr an additional month to file their answers. (Notice re: Extension of

Deadline for Answers [Doc. No. 10].) Before seeking entry of default, Ms. Fukita also

gave them additional forewarnings of the impending default. (McLawsen Decl. [Doc No.

25] ¶¶ 13-16.)

        D. Damages

        47.   By signing an Affidavit of Support, a sponsor agrees to maintain the

sponsored immigrant’s “income” at a level equal to 125% of the Poverty Guidelines. 8

U.S.C. § 1183a(a)(1)(A).

        48.   Hence, damages are equal to the difference between the immigrant’s actual

income and 125% of the Poverty Guideline for the period in question. Erler, 824 F.3d at

1177.

        49.   As used in the pertinent regulations, “income” means the sponsored

immigrant’s federally taxable income. 8 C.F.R. § 213a.1 (defining “income”). Put

differently, an immigrant is entitled to receive financial support equal to 125% of the

poverty guideline, minus her earned income.

        50.   The Defendant’s financial obligations under the Affidavits of Support

commenced when Ms. Fukita became a resident on November 8, 2012. 8 C.F.R. §

213a.2(d); (Compl. ¶ 72; Fukita Res. Card, Compl., Ex. 7).

        51.   At the time she acquired residency status, Ms. Fukita was married to and

residing with Mr. Gist. Ms. Fukita now seeks an award of damages commencing on the




                                           10
           CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 11 of 13




date that she ceased residing with Mr. Gist, to wit, February 13, 2018. (Fukita Decl. [Doc.

No. 26] ¶ 5.)

       52.      For purposes of damages calculation, Ms. Fukita has a household of one

because her minor child, I.S.F., is a U.S. citizen and was not listed as a sponsored

immigrant on the Affidavits of Support. (Id. ¶ 6); Erler, 824 F.3d 1173, 1178.

       53.      Likewise, Mr. Gist’s de minimis child support payments do not offset

damages under the Affidavit of Support. Younis v. Farooqi, 597 F. Supp. 2d 552, 555 (D.

Md. Feb. 10, 2009) (holding that child support does not offset liability under the Affidavit

of Support because “child support is a financial obligation to one's non-custodial child, not

a monetary benefit to the other parent”).

       54.      Ms. Fukita has remained unemployed since her separation from Mr. Gist in

February 2018. (Fukita Decl. ¶ 15.)

       55.      Based on the annual poverty guidelines, as published by the Department of

Health and Human Services, the Court calculates Ms. Fukita’s damages as follows though

the end of December 2020:

              Timeframe          Income           125% FPG           Shortfall

                 2018               $0             $15,175 1        $13,343.97

                 2019               $0             $15,613            $15,613

                 2020               $0             $15,590            $15,590

                                                    Total:          $44,546.97

       1
        The annual 125% poverty line ($15,175) is equal to $41.57/day, multiplied by 321
days (Feb. 13, 2018 through Dec. 31, 2018).


                                             11
        CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 12 of 13




       56.    Pursuant to 8 U.S.C. § 1183a(c), Ms. Fukita is entitled to her expenses in

bringing this enforcement action, including reasonable attorney fees and costs.

       57.    Ms. Fukita has reserved her motion for a fee and cost award until entry of

judgment pursuant to this motion. Cf. Stump v. Stump, No. 1:04-CV-253-TS, 2005 WL

1290658, at *11 (N.D. Ind. 2005) (attorney fees under the Affidavit of Support are not an

element of damages and should be sought as provided for under Civil Rule 54).

       58.    Additionally, the Court notes that should Mr. Gist and Ms. Starr fail to

provide Ms. Fukita with the appropriate levels of support in the future (beginning in

January 2021), as mandated by their continuing obligations under the Affidavit of Support,

nothing in this Opinion will operate to deprive Ms. Fukita of the ability to pursue similar

legal action to enforce her rights against the Defendants in the future, as the scope of this

action is expressly limited to the time period between February 13, 2018 and December

31, 2020.

       E. Declaration of Plaintiff’s Rights to Future Support

       59.    Plaintiff is entitled to continued receipt of financial support from Defendants

in the amount of 125% of the Federal Poverty Guidelines for her household size, less actual

income, until the occurrence of one or more of the Terminating events. (See Compl., p.

15, ¶ C.)

       60.    The Court ORDERS Defendants to make monthly payments to the Plaintiff

for the amount set forth in Paragraph 56 of this Order until such time as a Terminating

Event occurs. (See id., p. 15, ¶ D].


                                             12
       CASE 0:20-cv-01869-SRN-LIB Doc. 33 Filed 01/28/21 Page 13 of 13




II.   CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

             1.    Plaintiff’s Motion for Default Judgment [Doc. No. 22] is
                   GRANTED.

             2.    Judgment shall be entered against Defendants Joshua Gist and
                   Deborah Starr in the amount of $44,456.97.

             3.    Defendants shall comply with their continuing support obligations in
                   accordance with this Order.

             4.    Plaintiff shall file a motion, affidavit, and supporting documentation
                   for reasonable attorney’s fees within 30 days of entry of this Order.
                   Defendants may submit a response 10 days later.



LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: January 28, 2021                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                          13
